Exhibit 10

BADGER METER, INC.

 

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL PLAN

 

 

(Originally amended and restated effective January 1, 2008
for deferrals occurring on and after January 1, 2005, and
as further amended and restated effective August 6, 2020)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

  Page

Section 1.Establishment, Purposes, Administration and Interpretation of the
Plan.2

Section 2.Eligible Executives.2

Section 3.[Intentionally Omitted.]3

Section 4.Supplemental Retirement Benefits Under the Plan.3

Section 5.Payments.5

Section 6.Designation of Beneficiary; Payments to Beneficiary.7

Section 7.Non-Alienation of Payments.7

Section 8.Incompetency.8

Section 9.Tax Withholding.8

Section 10.Limitation of Rights Against the Company.8

Section 11.Applicable Laws.9

Section 12.Gender and Number.9

Section 13.Liability.9

Section 14.Amendment or Termination of the Plan.9

Section 15.Claims Appeal Procedure9

 

 

 

i

 

 

--------------------------------------------------------------------------------

 

BADGER METER, INC.


AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL PLAN

 

Section 1.Establishment, Purposes, Administration and Interpretation of the
Plan.

1.1Badger Meter, Inc.  (hereinafter called “Company”) originally established
this plan, known as the Badger Meter, Inc. Amended and Restated Executive
Supplemental Plan (the “Plan”), effective as of January 1, 1997.  The Plan was
previously amended and restated effective as of January 1, 2008, for
compensation deferrals occurring after 2004.  Deferrals occurring prior to 2005
are controlled by the terms of the Plan as in effect in 2004. The Plan was most
recently amended and restated effective as of August 6, 2020 to reflect the
“freeze” and termination of the Badger Meter Pension Plan (the “Pension Plan”)
and to incorporate terms of the arrangement applicable to deferrals related to
the Badger Meter Employee Savings and Stock Ownership Plan (the “ESSOP”).

1.2The Plan was established to provide supplemental benefits to certain of the
Company’s highly-compensated and management employees, replacing benefits the
Company could not provide to such employees under the Pension Plan and/or the
ESSOP, each a “qualified” plan maintained by the Company under Section 401(a) of
the Internal Revenue Code of 1986, as amended (the “Code”), due to compensation
limits imposed on those plans by the Code.  

1.3The Plan shall be administered by the Plan Administration Committee
(hereinafter called “Administration Committee”).  The Administration Committee
shall have all such powers that may be necessary to carry out the provisions of
the Plan, including, without reservation, the power to delegate administrative
matters to other persons and to construe and interpret the Plan at any time or
on any matter in the absence of any action by the Board of Directors of the
Company (the “Board”).  Subject to the foregoing, all decisions and
determinations by the Administration Committee shall be final, binding and
conclusive as to all parties – including the Company, any personnel
participating hereunder, and all other employees and persons.

Section 2.Eligible Executives.

2.1The Administration Committee shall, in its sole discretion, determine whether
a Company employee is eligible (pursuant to Section 2.2) to participate in the
Plan.  The Administration Committee shall inform an employee determined to be
eligible to participate in the Plan (an “Executive”) that he or she has been
selected to participate in the Plan.  

2.2An employee of the Company may be eligible to participate in this Plan if he
or she is a highly-compensated or management employee:

(a)whose benefits under the Pension Plan for any particular calendar year were
limited by reason of certain restrictions imposed on the Pension Plan by the
Code and who was a Participant in this Plan prior to the Company’s August 31,
2017 termination of the Pension Plan; or

2

 

 

--------------------------------------------------------------------------------

 

(b)whose benefits under the ESSOP with respect to a particular calendar year are
limited by reason of (i) the applicable compensation limit contained in Code
Section 401(a)(17), or (ii) the maximum benefit limitation of Code Section 415
for such calendar year, or (iii) because the Executive’s “Compensation,” as
defined by the ESSOP, was reduced because the employee made deferrals to the
Badger Meter, Inc. Amended and Restated Badger Meter, Inc. Deferred Compensation
Plan (the “Deferred Compensation Plan”).

Section 3. [Intentionally Omitted.]

Section 4.Supplemental Retirement Benefits Under the Plan.

4.1Supplemental Retirement Benefits.  

(a)Pension Plan-Related Benefits.  Upon an Executive’s termination from the
Company’s employ under circumstances where he would have been entitled to
receive retirement benefits under the Pension Plan prior to its termination, and
provided the Executive’s termination from the Company’s employ under such
circumstances satisfies the requirements set forth of Section 5.2(c) of this
Plan, such Executive shall be entitled to a benefit under this Plan in an amount
equal to the difference, if any, between (i) the lump sum amount that would have
been available under the Pension Plan prior to its termination, compared to (b)
the lump sum amount the Pension Plan would have provided prior to its
termination if there were no limit on the amount of compensation that could have
been considered under the Pension Plan, and no limit on the maximum benefit
amount.  The lump sum amount considered available to an Executive under the
Pension Plan prior to its termination, for purposes of clauses (i) and (ii),
above, shall in all cases be determined taking into account the limitations
imposed on the Executive’s Pension Plan benefit as a result of amendments to the
Pension Plan effective as of: (x) Midnight, December 31, 2010, freezing accruals
under the Pension Plan for all participants other than those governed by
Appendix D of the Pension Plan and except for the Tulsa Support Services,
Engineering and Marketing Departments, and (y) Midnight, December 31, 2011,
freezing all benefit accruals under Appendix D of the Pension Plan, and
providing that a Pension Plan participant’s “Accrued Benefit” (as defined at
such time under the Pension Plan) would not increase beyond the amount earned as
of that date.  Notwithstanding the foregoing, the amount of the Executive’s
Pension Plan-related benefit under this Plan determined with respect to the
first calendar year in which he or she is eligible to participate in the Plan
shall be calculated as if the Executive first began participating in the Pension
Plan and in this Plan on the date on which the Administration Committee
determined that the Executive was eligible to participate in this Plan, and any
limits (prorated as necessary) on the amount of compensation considered under
the Pension Plan or on the maximum benefit amount for such calendar year shall
be imposed only on the amounts earned by the Executive after such date.  The
Administration Committee may credit the Executive’s Account (as described in
Section 4.1(c), below) with such amounts as the Administration Committee deems
necessary to determine the Pension Plan-related benefits payable to the
Executive under this Plan, as described in this Section 4.1(a).  

3

 

 

--------------------------------------------------------------------------------

 

(b)ESSOP-Related Benefits. With respect to each calendar year, to the extent an
Executive’s “Compensation” for purposes of the ESSOP exceeds the applicable
compensation limit contained in Code Section 401(a)(17) for such calendar year,
the Executive’s Account (as described in Section 4.1(c), below) shall be
credited with an amount equal to 7% of such excess.  In addition, if the
Executive made contributions to the Deferred Compensation Plan during such
calendar year that were not included in the Executive’s “Compensation” for
purposes of the ESSOP, the Executive’s Account shall be credited with an amount
equal to 7% of the Executive’s contributions to the Deferred Compensation Plan
during such calendar year.  Notwithstanding the foregoing, the amount of the
Executive’s ESSOP-related benefit under this Plan determined with respect to the
first calendar year in which he or she is eligible to participate in the Plan
shall be calculated as if the Executive first began participating in the ESSOP
and in this Plan on the date on which the Administration Committee determined
that the Executive was eligible to participate in this Plan, and any limits
(prorated as necessary) on the amount of compensation considered under the ESSOP
or on the maximum benefit amount for such calendar year shall be imposed only on
the amounts earned by the Executive after such date.  

(c)Executive Accounts.  The Administration Committee shall establish a book
reserve account (“Account”) for each Executive.  The Account shall be credited
with such amounts as the Administration Committee deems necessary to calculate
the Pension Plan- and ESSOP-related benefits payable to the Executive as
described in Sections 4.1(a) and 4.1(b).  The unpaid balance of an Executive’s
Account shall be credited with interest at the same time and at the same rate as
Pension Plan participants’ account balances are so credited.  As a result of the
Pension Plan’s termination, effective August 31, 2017, the unpaid balance of an
Executive’s Account shall be credited each year with an interest at a rate equal
to the average of the interest rates used by the Pension Plan during the
five-year period ending on December 31, 2016. The Executive’s Account balance,
including any such interest, is hereinafter referred to as the Executive’s
“Benefit.”

4.2  Special Supplemental Benefit.  This paragraph shall apply solely to the
individual who is the Senior Vice-President of Administration as of November 1,
2008 (such individual, the “Designated Executive”).  The Designated Executive is
entitled to an amount equal to 20% of his final monthly base salary, payable for
a period of 120 months.  Payment of this amount shall commence on the first day
of the 7th month following the Designated Executive’s Termination Date (as
defined in Section 5.2(c)).  The first such payment will be equal in amount to 7
times the monthly amount, and payment of the monthly amount shall continue
thereafter on the first of each month for each of the next 113 months.  Section
5 shall not apply to these payments, except for section 5.4.  Should the
Designated Executive die before all payments are completed, the balance will be
paid as scheduled to the Designated Executive’s Beneficiary, designated pursuant
to Section 6.  This paragraph shall apply to amounts accrued both before and on
and after January 1, 2005.  This Section 4.2 is retained for historical
purposes, as all amounts payable to the Designated Executive under this Section
4.2 were distributed as required by this Section 4.2 prior to January 1, 2020.

4

 

 

--------------------------------------------------------------------------------

 

Section 5.Payments.

5.1The Executive shall become entitled to receive the Benefit described in
Section 4.1(c) upon his or her termination of active employment with the Company
for any reason, provided such termination constitutes a “separation from
service” from the Company within the meaning of Code Section 409A and satisfies
the requirements set forth in Section 5.2(c), below.

5.2Form of Payment; Elections.

(a)In the absence of an effective election to the contrary, the Executive’s
Benefit will be paid in a single lump sum on the first day of the 7th month
following his or her Termination Date (as defined in Section
5.2(c)).  Notwithstanding the foregoing, effective for amounts credited to an
Executive’s Account on or after August 6, 2020, the Executive’s Benefit will in
all events be paid in a single lump sum on the first day of the 7th month
following his or her Termination Date (as defined in Section 5.2(c)).

(b)The Executive may elect, subject to the requirements of Section 5.3, below,
and subject to the approval of the Administration Committee, to have his or her
Benefit paid in annual installments over not more than 5 years, with the first
installment being paid on the first day of the 7th month following his or her
Termination Date and remaining installments being paid over the remaining period
as determined by the Administration Committee.  In addition, the Executive may
elect, subject to the requirements set forth in Section 5.3, below, and subject
to the approval of the Administration Committee, the form of payment of his or
her Benefit hereunder to his or her designated Beneficiary, in the event of the
Executive’s death before his or her entire Plan Benefit has been paid to him or
her. Notwithstanding the foregoing, effective for amounts credited to an
Executive’s Account on or after August 6, 2020, the Executive may not make any
election with respect to the manner in which such portion of the Executive’s
Benefit shall be payable.  Rather, such portion of the Executive’s Benefit will
in all events be paid to the Executive in a single lump sum on the first day of
the 7th month following the Executive’s Termination Date.

(c)For purposes of this Plan, the term “Termination Date” shall mean the date of
the Executive’s “separation from service” from the Company within the meaning of
Code Section 409A, subject to the following conditions:

(i)If the Executive takes a leave of absence from the Company for purposes of
military leave, sick leave or other bona fide leave of absence, the Executive’s
employment will be deemed to continue for the first six (6) months of the leave
of absence, or if longer, for so long as the Executive’s right to reemployment
is provided by either by statute or by contract.  If the period of the leave
exceeds six (6) months and the Executive’s right to reemployment is not provided
by either statute or contract, the Executive’s Termination Date will be
considered to be the first day of the seventh (7th) month of the leave of
absence.  

(ii)The Executive’s Termination Date will be deemed to have occurred on the date
on which the level of bona fide services performed by the

5

 

 

--------------------------------------------------------------------------------

 

Executive for the Company (whether as an employee or as an independent
contractor) permanently decreases to a level equal to twenty percent (20%) or
less of the average level of services performed by the Executive during the
immediately preceding thirty-six (36)-month period (or the Executive’s actual
period of service, if less).  The Executive will not be deemed to have
terminated employment with the Company, and no Termination Date will be deemed
to have occurred, if the Executive continues to provide bona fide services to
the Company in any capacity (whether as an employee or an independent
contractor) at a level that is greater than twenty percent (20%) of the average
level of services performed by the Executive during the immediately preceding
thirty-six (36)-month period (or the Executive’s actual period of service, if
less).

5.3If the Executive wished to make an election as to the time and form of
payment of the Benefit owed him under this Plan, as described in section 5.2,
above, shall be filed in writing with the Administration Committee.  If, after
initially being designated by the Administration Committee as eligible to
participate in the Plan, the Executive elects to change the default form of
payment of his or her Benefit from the approach set forth in Section 5.2(a) with
respect to the first calendar year in which the Executive is eligible to
participate in the Plan, the Executive’s election must be made within thirty
(30) days of the date on which the Administration Committee determines that the
Executive is eligible to participate in the Plan.  Such election shall apply
only with respect to amounts earned by the Executive after such date.  If the
Executive makes an initial election as to the time and form of payment of his or
her Benefit under the Plan for any subsequent calendar year or changes a
previously filed election, such election must be made prior to the beginning of
that calendar year, and shall apply only with respect to amounts earned in
calendar years following the date the changed election is filed with the
Administration Committee.  Separate subaccounts of the Executive’s Account will
be established as needed to identify amounts subject to different payment
intervals.  Notwithstanding the foregoing, as described in Section 5.2(b),
above, effective for amounts credited to an Executive’s Account on or after
August 6, 2020, an Executive may not make any election with respect to the
manner in which such portion of the Executive’s Benefit shall be
payable.  Rather, such portion of the Executive’s Benefit will in all events be
paid to the Executive in a single lump sum on the first day of the 7th month
following the Executive’s Termination Date.

5.4Notwithstanding the provisions in this Section 5 and Section 6 below, in the
event the Administration Committee determines that the Executive has experienced
an “unforeseeable emergency” prior to or during the payout period, the
Administration Committee may accelerate payment of all or a portion of the
Executive’s Benefit to the Executive.  The term “unforeseeable emergency” for
this purpose shall mean a severe financial hardship to the Executive resulting
from an illness or accident of the Executive, the Executive’s spouse, or the
Executive’s dependent (as defined in Code Section 152(a) without regard to Code
Sections 152(b)(1), 152(b)(2), and 152(d)(1)(B)), loss of the Executive’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Executive.  An Executive’s need for funds in order to purchase a home or to pay
college or university tuition shall not, however, constitute an “unforeseeable
emergency.”  The amount that may be distributed to the Executive with respect to
an unforeseeable emergency may not exceed the amount necessary to satisfy such
emergency, plus the amount necessary to pay taxes

6

 

 

--------------------------------------------------------------------------------

 

reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Executive’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship to the Executive).

Section 6.Designation of Beneficiary; Payments to Beneficiary.

(a)The Executive may designate a beneficiary or beneficiaries (collectively, the
Executive’s “Beneficiary”) to receive any portion of his or her Benefit which
remains unpaid at his or her death, and to specify the manner in which such
amounts shall be paid to his or her Beneficiary (in accordance with the options
available under Section 5.2 hereof).  Notwithstanding the foregoing, effective
for amounts credited to an Executive’s Account on or after August 6, 2020, an
Executive may not make any election with respect to the manner in which such
portion of the Executive’s Benefit shall be payable to the Executive’s
Beneficiary.  Rather, such portion of the Executive’s Benefit will in all events
be paid to the Executive’s Beneficiary in a single lump sum.  Such Beneficiary
designation shall be effected by filing written notification with the
Administration Committee in the form prescribed by it and may be changed from
time to time by the Executive by similar action.

(b)If the Executive does not make a Beneficiary designation, or if his or her
designated Beneficiary pre-deceases the Executive and the Executive does not
make a new Beneficiary designation, any unpaid portion of the Executive’s
Benefit shall be paid to the individual designated as the Executive’s
beneficiary for purposes of the ESSOP, or if none, to his or her estate, in a
single lump sum payment not later than thirty (30) days after the date of the
Executive’s death.  If the Executive has designated a Beneficiary, then upon the
Executive’s death, the unpaid portion of the Executive’s Benefit shall be paid
to the Executive’s Beneficiary in the form selected by the Executive as
described in Section 5.3, above.  Such payment or payments shall be made, or
commence to be made, not later than thirty (30) days after the date of the
Executive’s death.  Notwithstanding the foregoing, effective for amounts
credited to an Executive’s Account on or after August 6, 2020, an Executive may
not make any election with respect to the manner in which such portion of the
Executive’s Benefit shall be payable to the Executive’s designated
Beneficiary.  Rather, such portion of the Executive’s Benefit will in all events
be paid to the Executive’s Beneficiary in a single lump sum.  In addition, if,
with respect to amounts credited to the Executive’s Account prior to August 6,
2020, the Executive has not made an election as to the manner in which his or
her Benefit shall be paid to his or her or her Beneficiary, the unpaid portion
of the Executive’s Benefit shall be paid to his or her Beneficiary in a single
lump sum payment not later than thirty (30) days after the date of the
Executive’s death.

Section 7.Non-Alienation of Payments.

Any amount payable to an Executive hereunder shall not be subject in any manner
to alienation, sale, transfer, assignment, pledge, attachment, garnishment or
encumbrance of any kind, by will, or by inter vivos instrument.  Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such payment,
whether presently or thereafter payable, shall not be

7

 

 

--------------------------------------------------------------------------------

 

recognized by the Administration Committee or the Company.  Any payment due
hereunder shall not in any manner be liable for or subject to the debts or
liabilities of the Executive.  If the Executive shall attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber his or her Benefit under the Plan
or any part thereof, or if by reason of his or her bankruptcy or other event
happening at any time, his or her Benefit would devolve upon anyone else or
would not be enjoyed by the Executive, then the Administration Committee, in its
discretion, may terminate the Executive’s interest in any such Benefit, and hold
or apply it to or for the benefit of the Executive, his or her spouse, children,
or other dependents, or any of them, in such manner as the Administration
Committee may deem proper.

Section 8.Incompetency.

Every person receiving or claiming payments under this Plan shall be
conclusively presumed to be mentally competent until the date on which the
Administration Committee receives a written notice, in form and manner
acceptable to the Administration Committee, that such person is incompetent and
that a guardian, conservator, or other person legally vested with the care of
his or her estate has been appointed.  In the event a guardian or conservator of
the estate of any person receiving or claiming payments under this Plan shall be
appointed by a court of competent jurisdiction, payments may be made to such
guardian or conservator provided that proper proof of appointment and continuing
qualification is furnished in a form and manner acceptable to the Administration
Committee.  Any such payment so made shall be a complete discharge of any
liability therefor.

Section 9.Tax Withholding.

The Company shall have the right to deduct from all payments made from the Plan,
or from any other amount owed to the Executive or his or her Beneficiary, any
Federal, state, or local income or payroll taxes (including all taxes required
under the Federal Insurance Contributions Act) that the Company determines
required by law to be withheld with respect to such payments.  If the amount so
withheld by the Company is insufficient for such purpose, then the Company may
require the Executive or his or her Beneficiary to pay to the Company, upon its
demand, or otherwise make arrangements satisfactory to the Company for payment
of, such amount as may be requested by the Company in order to satisfy the
Company’s obligation to withhold any such taxes.

Section 10.Limitation of Rights Against the Company.

Participation in this Plan, or any modifications thereof, or the payments of any
benefits hereunder, shall not be construed as giving to the Executive any right
to be retained in the service of the Company, limiting in any way the right of
the Company to terminate the Executive’s employment at any time, evidencing any
agreement or understanding, express or implied, that the Company will employ the
Executive in any particular position or at any particular rate of compensation
and/or guaranteeing the Executive any right to receive a salary increase and/or
incentive bonus in any calendar year, such increase and/or bonus being granted
only at the sole discretion of the Board or its delegate for such purposes.

8

 

 

--------------------------------------------------------------------------------

 

Section 11.Applicable Laws.

The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of Wisconsin, except to the extent such law is
preempted by the Employee Retirement Income Security Act of 1974.

Section 12.Gender and Number.

Except as otherwise indicated by context, any masculine terminology used herein
also shall include the feminine gender, and the definition of any term herein in
the singular shall also include the plural.  

Section 13.Liability.

Neither the Company nor any officer or director of the Company or any member of
the Administration Committee or any other person shall be liable for any act or
failure to act hereunder, except for gross negligence or fraud.

Section 14.Amendment or Termination of the Plan.

14.1The Board reserves the right to amend, modify, terminate, or discontinue the
Plan or its application to any Executive at any time; provided, however, no such
action shall deprive the Executive of any Benefit accrued hereunder to that
date, based upon the Executive’s service and compensation as of that date,
without the consent of the Executive, if living, or his or her Beneficiary, if
the Executive is not living.  Likewise, the Company may not, without the consent
of the affected Executive or his or her Beneficiary, terminate the Plan or amend
it in any manner that would cause the imposition of additional tax on the
Executive or his or her Beneficiary under Code Section 409A.

Section 15.Claims Appeal Procedure

15.1In the event an Executive disagrees with the determination of the
Administration Committee regarding the Executive’s right to benefits hereunder,
the Executive must submit his or her written request for reconsideration to the
Administration Committee setting forth the basis for his or her
disagreement.  The Administration Committee shall review the claim and provide a
written response within 60 days after receipt of the claim, although the
Administration Committee may extend this period to 120 days by notice to the
Executive within the initial 60-day period.

15.2If the Executive disagrees with the Administration Committee’s determination
on review, the Executive may file a written objection within 60 days from the
date of the Administration Committee’s written response requesting review by the
Board.  The Board’s decision will be transmitted to the Executive within 60 days
of receipt of the written objections, although the Board may extend this period
to 120 days by written notice to the Executive within the initial 60-day
period.  The Board’s decision on appeal shall be final and binding on all
parties.




9

 

 

--------------------------------------------------------------------------------

 

BADGER METER.  INC.

AMENDED AND restated
EXECUTIVE SUPPLEMENTAL PLAN

BENEFICIARY DESIGNATION FORM

 

I hereby designate as my beneficiary or beneficiaries pursuant to Section 6 of
the Plan:

 

 

 

 

I reserve the right to revoke and/or change this designation after the filing of
a new Beneficiary Designation Form delivered as provided under the terms and
conditions of the Plan.

 

 

Date

 

 

 

 

Received by the Administration Committee for the Badger Meter, Inc. Amended and
Restated and Executive Supplemental Plan on ________________, 20__.

 

 

By:  

 

10

 

 